Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 9, drawn to an inertial measurement unit (see ¶168), classified in G01C23/00.
II. Claims 1-6 and 8, drawn to an inclinometer, classified in G01C9/00.
III. Claims 1-6 and 10, drawn to an electronic apparatus (see ¶183), classified in H04N5/23258.
IV. Claims 1-6 and 11, drawn to a vehicle, classified in G05D1/08.
V. Claims 1-6 and 12, drawn to a structure monitoring system (see ¶191), classified in G01M5/0041.
The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) can have a materially different design, mode of operation, function, or effect, (2) the inventions do not overlap in scope, and (3) the inventions as claimed are not obvious variants. 

Groups I and III differ in design, mode of operation, function, or effect because group I is an inertial measurement unit comprising an angular velocity detector (claim 9) and an acceleration sensor (claim 7), and wherein a circuit calculates an attitude based on the acceleration and angular velocity, while group III is directed to an electronic apparatus (e.g. a computer, phone or camera as disclosed in ¶176-183) with a controller for executing control based on measurements from the physical quantity detection device (claim 1). The Examiner notes that group I merely calculates a result while group II executes control. 
Groups I and IV differ in design, mode of operation, function, or effect because group I is an inertial measurement unit comprising an angular velocity detector (claim 9) and an acceleration sensor (claim 7), and wherein a circuit calculates an attitude based on the acceleration and angular velocity, while group IV is directed to a vehicle with an attitude controller that controls an attitude based on a detection from the physical quantity detector (claim 1). While group I is merely a measurement unit, group IV is a vehicle that executes control. 
Groups I and V differ in design, mode of operation, function, or effect because group I is an inertial measurement unit comprising an angular velocity detector (claim 9) 
Groups II and III differ in design, mode of operation, function, or effect because group II is directed to an inclinometer comprising a circuit that calculates an inclination (e.g. slope or slant) from the physical quantity detection device (claim 1), while group III is directed to an electronic apparatus (e.g. a computer, phone or camera as disclosed in ¶176-183) with a controller for executing control based on measurements from the physical quantity detection device (claim 1). While group II merely determines an inclination, group III executes control.
Groups II and IV differ in design, mode of operation, function, or effect because group II is directed to an inclinometer comprising a circuit that calculates an inclination (e.g. slope or slant) from the physical quantity detection device (claim 1), while group IV is directed to a vehicle with an attitude controller that controls an attitude based on a detection from the physical quantity detector (claim 1). While group II determines an inclination, group IV executes control of an attitude.
Groups II and V differ in design, mode of operation, function, or effect because group II is directed to an inclinometer comprising a circuit that calculates an inclination (e.g. slope or slant) from the physical quantity detection device (claim 1), while group V is directed to a structure monitoring system comprising a receiver that receives a signal 
Groups III-IV differ in design, mode of operation, function, or effect because group III is directed to an electronic apparatus (e.g. a computer, phone or camera as disclosed in ¶176-183) with a controller for executing control based on measurements from the physical quantity detection device (claim 1), while group IV is directed to a vehicle with an attitude controller that controls an attitude based on a detection from the physical quantity detector (claim 1).
Groups III and V differ in design, mode of operation, function, or effect because group III is directed to an electronic apparatus (e.g. a computer, phone or camera as disclosed in ¶176-183) with a controller for executing control based on measurements from the physical quantity detection device (claim 1), while group V is directed to a structure monitoring system comprising a receiver that receives a signal from the physical quantity detector (claim 1) and a calculator that calculates an inclination angle (i.e. slope or slant) of the structure based on a signal from the receiver. 
Groups IV-V differ in design, mode of operation, function, or effect because group IV is directed to a vehicle with an attitude controller that controls an attitude based on a detection from the physical quantity detector (claim 1), while group V is directed to a structure monitoring system comprising a receiver that receives a signal from the physical quantity detector (claim 1) and a calculator that calculates an inclination angle (i.e. slope or slant) of the structure based on a signal from the receiver. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Whatever Applicant elects above, a further election is required below.
Claim(s) 1-2 and 5-12 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. 1-4 and figs. 6-8B, directed to an inertial sensor configured with lower-left internal chamfers 26, and wherein all other internal corners are non-chamfered.
Species 2 – figs. 9-11, directed to an inertial sensor configured with upper-left internal chamfers 24, and wherein all other internal corners are non-chamfered.
Species 3 – figs. 12-13, directed to an inertial sensor configured with upper-left internal chamfers 24 and with lower-left internal chamfers 26, and wherein all other internal corners are non-chamfered
Species 4 – figs. 14-15, directed to an inertial sensor configured with upper-left internal chamfers 24, lower-left internal chamfers 26, and upper-right and lower-right internal chamfers 28 (¶141 describes benefits of chamfers 28 not described with respect to chamfers 24, 26)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853